DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7, 9-14, 16-20, and 22 in the reply filed on 08-02-2021 is acknowledged.
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-02-2021.

Claim Objections
Claim 14 is objected to because of the following informalities:  Line 5 recites “yttrium (ΓΠ) oxide”.  It appears the parentheses are written as ‘gamma pi’ rather than ‘III’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-14, 16-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "substantial" in claim 1 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what portion of the droplets must at least partially solidify in flight to meet the claim limitation “a substantial portion” in line 5.
Claim 18 recites “proppant particles that do not include a crystalline phase” in line 3.  It is unclear if this refers to any possible non-crystalline proppant particle of any composition or size or shape, etc., or to proppant particles that are somehow equivalent to the claimed “proppant particles” produced in the method of claim 1, other than in crystalline phase.
Claim 19 recites “proppant particles that do not include a crystalline phase” in line 4.  It is unclear if this refers to any possible non-crystalline proppant particle of any composition or size or shape, etc., or to proppant particles that are somehow equivalent to the claimed “proppant particles” produced in the method of claim 1, other than in crystalline phase.
Claim 20 recites the limitation "the proppants" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted as --the proppant particles--.
Claim 20 recites the limitation "the resulting particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the original proppant diameter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the proppants" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitations will be interpreted as --the proppant particles--.
Claim 22 recites the limitation "the resulting particles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7, 9-10, 14, 16-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shmotiev ‘231 (US 2009/0082231 A1) in view of Ek ‘136 (US 2008/0087136 A1).
Regarding claim 1, Shmotiev ‘231 teaches:
directing molten material at a temperature above 1300°C to an atomizing apparatus to output the molten material in the form of atomized droplets (Abstract; ¶ [0017]-[0019])
projecting the droplets of molten material, wherein a substantial portion of the droplets at least partially solidifies in flight (Abstract; ¶ [0012], [0018]-[0019])
maintaining the at least partially solidified droplets at a temperature between 700°C and 1300°C for between 5 minutes to 10 hours to provide proppant particles having a crystalline phase (Abstract; ¶ [0007], [0018]-[0018])
cooling the proppant particles to below 700°C (This is considered implicit in the ending of heating treatments and subsequent property testing and utilization as proppant, e.g., ¶ [0001], [0023])
collecting the proppant particles (This is considered implicit in the ending of heating treatments and subsequent property testing and utilization as proppant, e.g., ¶ [0001], [0023]).
Shmotiev ‘231 is silent regarding the molten material being slag, although Shmotiev ‘231 suggests that a wide variety of compositions may be utilized (¶ [0016]).  In analogous art of producing proppants, Ek ‘136 suggests forming proppant particles by atomizing molten slag material for the benefit of utilizing a low-cost waste material (¶ [0003], [0017]-[0018], [0022], [0026], [0034], [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shmotiev ‘231 by utilizing molten slag material for the benefit of utilizing a low-cost waste material, as suggested by Ek ‘136.
Regarding claim 2, Shmotiev ‘231 further teaches maintaining the at least partially solidified droplets at temperatures between 700°C and 1100°C (Abstract; ¶ [0007], [0018]-[0018]).
Regarding claim 7, Shmotiev ‘231 further teaches the droplets are partially solidified prior to maintaining the droplets at a temperature between 700°C and 1300°C (Abstract; ¶ [0007], [0018]-[0018]).
Regarding claim 9, Shmotiev ‘231 further teaches the droplets are completely solidified prior to maintaining the droplets at a temperature between 700°C and 1300°C (Abstract; ¶ [0007], [0018]).
Regarding claim 10, Shmotiev ‘231 further teaches the molten material comprises materials selected from the list as claimed (¶ [0008], [0016]).  Ek ‘136 suggets molten slag material as described above, and further that the molten slag material comprises materials selected from the list as claimed (¶ [0041]-[0050]).
Regarding claim 14, Ek ‘136 suggests molten slag material as described above, and further suggest the molten slag material includes one or more additives, wherein the one or more additives include materials from the list as claimed for the benefit of adjusting crushing strength and chemical durability of the proppant (¶ [0020], [0045]-[0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shmotiev ‘231 by including one or more additives as suggested by Ek ‘136 for the benefit of adjusting crushing strength and chemical durability of the proppant.
Regarding claim 16, Shmotiev ‘231 further teaches the proppant particles comprise from greater than 0% to 90% by weight crystalline phase (Abstract; ¶ [0007], [0015]; Table 1).
Regarding claim 17, Shmotiev ‘231 further teaches the proppant particles comprise from 30% to 90% by weight crystalline phase (Abstract; ¶ [0007], [0015]; Table 1).
Regarding claims 18 and 19, Shmotiev ‘231 and Ek ‘136 are silent regarding Type I or Type II failure of the proppant particles.  However the method of Shmotiev ‘231 and Ek ‘136 as described above is substantially identical to the disclosed method, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Shmotiev ‘231 and Ek ‘136 would produce substantially identical results as the disclosed method, including Type I and Type II failure of the proppant particles.  See MPEP 2112.01.  Further, Shmotiev ‘231 teaches that the disclosed thermal treatment is intended to increase strength of the proppant particles, and that resistance to crushing is a desirable strength of proppant particles (Abstract; ¶ [0002], [0007], [0015]).
Regarding claim 20, Shmotiev ‘231 further teaches measuring properties of the proppant particles as described by ISO 13503 (¶ [002], [0023]; Table 1).  It is unclear if this is the exact 
Regarding claim 22, Shmotiev ‘231 further teaches the proppant particles have a diameters of from 850 µm to 1 mm (¶ [0018], [0019]).  While Shmotiev ‘231 does not specify average diameter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a size in the disclosed range as desired for a particular application, such as by sieving, as suggested by Shomtiev ‘231 (¶ [0018], [0019]).  Shmotiev ‘231 further teaches measuring properties of the proppant particles as described by ISO 13503 (¶ [002], [0023]; Table 1).  It is unclear if this is the exact iteration of ISO 13503 as claimed.  However, the results of an apparent crush test in Table I, for Examples 1 and 2, is that at 10000 psi, 3.3% and 4.3% of the particles were destroyed.  Thus 96.7% and 95.7%, respectively, were not destroyed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, then, that at least 50% of particles subjected to the crush test would have a diameter of close to an original proppant diameter, which include values greater than 300 µm.  Further, the method of Shmotiev ‘231 and Ek ‘136 as described above is substantially identical to the disclosed method, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shmotiev ‘231 (US 2009/0082231 A1) and Ek ‘136 (US 2008/0087136 A1) in view of Kroyer ‘301 (US 3,458,301).
Regarding claims 3-5, Shmotiev ‘231 teaches holding particles at a temperature of 700°C to 1300°C, or 700°C to 1100°C, both prior to initially cooling the particles to below 700°C (¶ [0018]) and after initially cooling the particles to below 700°C (¶ [0019]), in both cases to effect crystallization and increase strength of the particles (Abstract; ¶ [0007], [0015]).  Shmotiev ‘231 does not explicitly suggests an initial heating as claimed in claim 1 at step (c) and an additional heating as in claims 3-5.  In analogous art of glass crystallization, Kroyer ‘301 suggests that crystallizable glass material may be cooled before it is fully crystallized and then re-heated to a crystallization temperature for the benefit of achieving further crystallization (column 3, line 53-column 4, line 4; column 4, lines 28-39 and 56-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shmotiev ‘231 by heating the proppant particles from a temperature of less than 700°C to between 700°C and 1300°C, or between 700°C and 1100°C, and then cooling the particles to below 700°C for the benefit of achieving a desired degree of crystallization of the particles, as suggested by Kroyer ‘301 and Shmotiev ‘231 (wherein the final cooling to below 700°C is considered implicit in the ending of heating treatments and subsequent utilization as an end product).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shmotiev ‘231 (US 2009/0082231 A1) and Ek ‘136 (US 2008/0087136 A1) in view of Rosenflanz ‘385 (US 2006/0022385 A1).
Regarding claims 11-13, Shmotiev ‘231 is silent regarding adding a nucleating agent to the molten material.  In analogous art of glass crystallization, Rosenflanz ‘385 suggests adding a nucleating agent to a molten glass material for the benefit of promoting heterogeneous nucleation of crystals, wherein the nucleating agent includes titanium, zirconium, or fluorine (¶ [0059], [0061]-[0063]).  It would have been obvious been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shmotiev ‘231 and Ek ‘136 by adding a nucleating agent to the molten slag material, wherein the nucleating agent includes titanium, zirconium, or fluorine, for the benefit of promoting heterogeneous nucleation of crystals, as suggested by Rosenflanz ‘385.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ERIN SNELTING/Primary Examiner, Art Unit 1741